 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   WARREN CLEVELAND GREEN,                           No. 2:18-cv-0731 JAM AC P
12                      Plaintiff,
13          v.                                         ORDER
14   R. ATIENZA, et al.,
15                      Defendants.
16

17          Plaintiff has requested that the court postpone the proceedings in this case until the current

18   health crisis caused by the coronavirus has passed or the law library re-opens. ECF No. 47. The

19   court will not indefinitely stay the proceedings in this matter. However, requests to extend

20   specific deadlines will be granted where appropriate. Defendants’ request to extend the discovery

21   and dispositive motions deadlines was recently granted and discovery will now close on June 23,

22   2020, while dispositive motions are now due by August 31, 2020. Should plaintiff need

23   additional time to meet a specific deadline, he should file a motion that tells the court what he

24   needs extra time to do, how much extra time he needs, and why he needs the extra time.

25   ////

26   ////

27   ////

28   ////
 1          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to postpone proceedings,
 2   ECF No. 47, is denied.
 3   DATED: April 9, 2020
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 2
